Citation Nr: 0113015	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) for the period from January 
18, 1995, to November 20, 1997, and higher than 70 percent 
for the period from November 21, 1997, to September 23, 1999.



REPRESENTATION

Veteran represented by:	Veterans Outreach Program



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision which granted 
service connection for PTSD and assigned a 50 percent rating 
for such effective from January 18, 1995, which is the date 
of the veteran's service connection claim.  Thereafter, the 
veteran filed a timely notice of disagreement, indicating he 
was entitled to a higher rating for PTSD.  He also filed a 
claim for a total disability rating based on individual 
unemployability (TDIU).  

In an October 1999 RO decision, the veteran was assigned a 50 
percent rating for PTSD, effective from January 18, 1995, and 
a 100 percent rating was assigned, effective from March 30, 
1999.  In February 2000, the veteran was furnished a 
statement of the case (SOC).  This SOC noted that the veteran 
was appealing the issue of an earlier effective date for the 
award of a 100 percent rating for PTSD.  

In an October 2000 RO decision, the veteran was assigned a 50 
percent rating for PTSD, effective from January 18, 1995, a 
70 percent rating was assigned, effective from November 21, 
1997, and a 100 percent was assigned effective from September 
23, 1999.  As noted, however, the RO, in the October 1999 
decision assigned a 100 percent rating for PTSD, effective 
from March 30, 1999.  Additionally, in an October 2000 
decision, the veteran was granted TDIU benefits from November 
21, 1997, to September 23, 1999. 

The aforementioned RO decisions are somewhat inconsistent.  
It is unclear whether the veteran is entitled to a 100 
percent schedular rating for PTSD or TDIU benefits for the 
period from March 30, 1999, to September 23, 1999.  It is 
also noted that the veteran has repeatedly asserted that he 
desired a 100 percent rating for PTSD back to the date of his 
service connection claim.  In order to better represent the 
veteran's interests, the Board has recharacterized the matter 
on appeal from an earlier effective date claim to an 
increased rating claim, as stated on the cover page of this 
decision.  This action does not prejudice but ensures 
fairness to the veteran. 


FINDINGS OF FACT 

1.  The RO received the veteran's claim of service connection 
for PTSD on January 18, 1995.

2.  The veteran's only compensable service-connected 
disability is a mental disorder, namely PTSD.

3.  The veteran's service-connected PTSD precluded him from 
securing or following a substantially gainful occupation 
during the period from January 18, 1995, to September 23, 
1999.


CONCLUSIONS OF LAW

The criteria for a 100 percent rating for PTSD, during the 
period from January 18, 1995, to September 23, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.16 (c), 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On January 18, 1995, the RO received the veteran's 
application for service connection for PTSD. 

VA outpatient medical records, dated from 1995 to 1997, show 
that the veteran received extensive treatment for PTSD, 
including medication and counseling. 

A March 1995 VA examination report shows that the veteran was 
living with his mother and operating his own landscaping 
business.  The mental status examination revealed a 
depressive syndrome with a low mood.  It was pointed out that 
he had a loss of interest in regular things, some guilty 
feelings, lowered energy and concentration difficulties, 
among other things.  He was not suicidal or psychotic.  
Orientation and intellectual functioning were intact; and 
insight and judgment were fair.  The diagnoses included 
dysthymic disorder. 

A July 1995 private psychological report shows that the 
veteran was diagnosed as having PTSD.  It was opined that he 
had a pattern of dealing with stress and pressure, by 
withdrawing and disassociating.  It was noted that he had 
been able to earn a living but was functioning far below his 
potential.  His ability to establish and maintain favorable 
relationships with people was described as severely impaired.  
His psychoneurotic symptoms were also described as severe, 
persistent and productive of severe impairment in the ability 
to obtain or retain employment.  It was noted that medication 
would be helpful.  His Global Assessment of Functioning (GAF) 
score was 55.  The examiner opined that the veteran's 
psychiatric condition was at least 70 percent disabling.

A private psychological evaluation report, dated in October 
1995, reflects the conclusion that the veteran had PTSD.  It 
was noted that his symptoms included intrusive thoughts, 
nightmares, dissociative flashbacks, hyperarousal, and a 
numbing of responsiveness, among other things.  The mental 
status examination revealed his difficulty in answering 
questions.  He reported having suicidal and homicidal 
thoughts.  It was concluded his PTSD symptoms significantly 
interfered with his occupational and social functioning as 
well as his intimate relationships.  

VA records dated in December 1995 show that the veteran 
reported experiencing increased PTSD symptomatology.  He 
reported having aggressive urges, as well as homicidal and 
suicidal ideation. 

In a July 1996 statement, a VA clinical psychologist and a 
psychology intern noted that the veteran was in treatment for 
PTSD.  It was noted that the veteran was attending weekly 
psychotherapy sessions, and had been doing so since October 
1995.  In addition to psychotherapy, it was also noted that 
the veteran was being followed by a psychiatrist at the 
National Center for PTSD.  It was reported that the veteran 
was experiencing chronic and debilitating symptoms of PTSD 
which significantly interfered with his occupational and 
social functioning, as well as any intimate relationships.  
It was noted that the veteran had recently been remembering 
and reexperiencing his traumatic experiences, which prompted 
severe anxiety and depressive symptomatology.  Due to his 
level of symptomatology and the veteran's social isolation, 
it was opined that effective treatment needed to be 
continuous and long term in duration. 

At a July 1996 RO hearing, the veteran's mother testified 
that the veteran was a different person after he returned 
from Vietnam.  Following his return, she said, he was short-
tempered, a loner, and cried a lot.  The veteran reported 
that his PTSD symptoms had worsened since he sought therapy.  
He related that he owned a landscaping business and worked 
alone.  He said he had difficulty working for other people.  
His mother noted that the veteran only made a marginal living 
doing landscape and yard work.  The veteran said he isolated 
himself and did not have any relationships.  His mother 
indicated that he was incapable of having meaningful 
relationships and was unable to interact socially.  

A September 1996 VA compensation examination report reflects 
that the veteran had been receiving one-on-one therapy, 
treatment from a physician, and medication to treat his 
symptoms.  It was noted that the veteran had remained totally 
socially isolated since his father died in 1992.  (The 
veteran reported that his father had been his only friend.)  
The veteran indicated that he continued to work in 
landscaping.  It was noted that he had recently experienced a 
flashback while on the job, which had rendered him unable to 
work for the day.  As for subjective complaints, the veteran 
said he had numbing, avoidance and hyperarousal behavior.  It 
was noted he lived with his traumatic memories on a daily 
basis and had only occasional nightmares.  He said he was 
totally socially avoidant and saw no one aside from people at 
his Alcoholics Anonymous meeting.  He said he was so 
hyperaroused that he worked until he was in a state of 
exhaustion.  It was noted he could only sleep when he was 
totally exhausted.  During the mental status examination, he 
was alert, oriented, and cooperative.  He looked quite 
depressed but denied such feelings.  He also denied suicidal 
or homicidal ideation.  It was also noted that he struggled 
with homicidal feelings; thus, it was concluded that the 
veteran was not a very good reporter as to his own internal 
affective state.  His flashbacks were intense and disruptive 
and resulted in a severe autonomic response such that at 
times he had vomited.  It was noted that his overall 
psychiatric symptomatology was intense.  The final diagnosis 
was that of PTSD. 

In a March 1999 application for TDIU benefits, the veteran 
indicated that his disability effected his full time 
employment as of 1993.  It was noted that he had last worked 
full time in December 1995 and became too disabled to work as 
of August 1996.  He reported that he had been self-employed 
in his own lawn maintenance and landscaping business from 
March 1988 to November 1998.  He reported he had lost months 
of work time due to his illness.  He also reported marginal 
earnings in the 1990s.
 
In a June 1999 decision, the Social Security Administration 
(SSA) granted the veteran disability benefits based on a 
primary diagnosis of an anxiety related disorder.  It was 
noted that the disability began as of November 21, 1997.

VA treatment records, dated in 1999, show that the veteran 
was described as socially isolated and unable to work.

A May 1999 report reflects the history that the veteran had 
experienced PTSD symptoms for a long period of time and had 
begun intense and long term treatment in 1994.  Prior to that 
time, it was noted, he was unaware of what PTSD was and how 
it impacted his life. 

In a June 1999 statement, a VA psychiatrist, noted that the 
veteran had been under his care for four years and was 
permanently and totally disabled due to PTSD. 

A September 1999 VA examination report reflects that the 
veteran was living in a small room over his parent's garage 
and was a virtual prisoner in his own home.  He was estranged 
from others and maintained his distance from others at all 
costs.  It was noted that he was not working but had 
previously owned a landscaping business from 1988 to 1998.  
Due to his PTSD symptoms, it was noted he had been unable to 
keep help and his business failed.  It was also noted that 
the veteran could not work with others and was unable to make 
sound business decisions.  The mental status examination 
revealed that he was oriented to person, place, and time.  He 
had some short term memory loss and some obsessive behavior 
in the sense that he was a perfectionist.  It was noted that 
he was absolutely and obsessively concerned with events in 
Vietnam and that he had severe sleep impairment.  The 
examiner commented that the veteran had one of the most 
severe cases of PTSD he had ever seen.  The diagnosis was 
that of chronic and profoundly severe PTSD.  The GAF score 
was 20, due to a danger of the veteran hurting himself due to 
his inability to function in almost all areas.  The examiner 
opined that the veteran was totally and unequivocally 
unemployable due to severe PTSD symptomatology, among other 
things.  It was also noted that he was totally unable to 
maintain effective relationships with others, either socially 
or vocationally. 

Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the old criteria pertaining to PTSD, in effect prior to 
November 7, 1996, a 50 percent rating is assigned when the 
ability to maintain effective or favorable relationships with 
people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
symptoms result in severe social and industrial impairment.  
A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there is 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

In addition, under the old criteria, 38 C.F.R. § 4.16(c) 
provided that where the veteran's only service-connected 
disability was a mental disorder that was assigned a 70 
percent evaluation, and that mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. 
§ 4.130.  Under the new criteria, a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A rating of 100 percent is 
only merited in those situations in which the veteran's 
mental disability rises to a state of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.132, Diagnostic Code 9411 (2000).

It is noted that 38 C.F.R. § 4.16(c) was removed in the 
November 1996 modifications; nevertheless, in accordance with 
the Court's ruling in Karnas, because this regulation was in 
effect prior to the conclusion of the veteran's appeals 
process, and because it offers a more favorable outcome for 
the veteran, the Board finds that the veteran is entitled to 
application of this regulation.

A review of the evidence on file shows that VA treatment 
records dated in 1995 reflect that the veteran received 
extensive treatment including medication and counseling for 
PTSD.  Specifically, a July 1995 private psychological report 
noted that PTSD symptoms resulted in severe impairment in his 
ability to establish and maintain favorable relationships 
with people.  His psychoneurotic symptoms were described as 
severe, persistent, and productive of severe impairment in 
the ability to obtain and retain employment.  It was opined 
that the veteran's psychiatric condition was at least 70 
percent disabling.  A medical record dated in October 1995 
notes that the veteran's PTSD symptoms significantly 
interfered with both his occupational and social functioning.  

Evidence dated in 1996, namely a July 1996 statement, from a 
VA clinical psychologist reflects the opinion that the 
veteran was experiencing chronic and debilitating symptoms of 
PTSD.  Due to the level of his symptomatology, it was opined 
that the veteran would require long term and continuous 
treatment.  During a July 1996 RO hearing, it was noted that 
the veteran was a loner and made only a marginal living doing 
landscaping work.  A September 1996 VA compensation 
examination report shows that the veteran reported that he 
was totally socially avoidant, and saw no one aside from 
people who attended Alcoholics Anonymous, like himself.  It 
was remarked that his PTSD symptoms were intense and could 
cause severe autonomic responses.  

More recent medical evidence, including a September 1999 VA 
examination report shows that the veteran was estranged from 
others.  It was also noted that his landscaping business had 
failed as a result of his inability to work with others and 
the inability to make sound business decisions.  Following an 
examination, it was concluded that the veteran had chronic 
and profoundly severe PTSD. 

It is concluded that the veteran is entitled to a 100 percent 
evaluation for PTSD from January 18, 1995, to September 23, 
1999, pursuant to 38 C.F.R. § 4.16(c).  The veteran's only 
compensable service-connected disability is a mental 
disorder, namely PTSD.  The medical evidence on file (as 
discussed above) shows that for the entire period in question 
the veteran was socially isolated, but managed to attend AA 
meetings and had a relationship with his mother in that they 
were living together in the same house.  Further, while he 
operated his own landscaping business such can not be 
considered substantially gainful employment.  In this regard, 
the record shows that his PTSD symptoms significantly 
interfered with his work such that he was unable to earn 
adequate income, make sound business decisions, or retain 
help.  Furthermore, it was repeatedly noted that he had to 
take time off due to PTSD symptomatology, and was unable to 
work with others.  Significantly, since November 1997, the 
veteran was in receipt of Social Security disability benefits 
due to his psychiatric condition.  Although this does not 
control the outcome of his VA claim, the Social Security 
medical records and determination are certainly supportive of 
his increased rating claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The Board finds that the veteran's service-connected PTSD was 
productive of severe social and industrial impairment, 
ratable as 70 percent under 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), and that, in accordance with 38 C.F.R. 
§ 4.16(c) (1996), a 100 percent rating is to be assigned as 
PTSD precludes substantially gainful employment.  A 100 
percent rating is warranted for the entire period in 
question, from January 18, 1995, to September 23, 1999. 

Given that the veteran is entitled to the maximum rating of 
100 percent for his PTSD under the old criteria, there is no 
need to address the new criteria.  


ORDER

An increased rating, to 100 percent, for PTSD, during the 
period from January 18, 1995, to September 23, 1999, is 
granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

